Citation Nr: 1028215	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  06-03 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include major depressive disorder, with symptoms of 
fatigue and anxiety.  

2.  Entitlement to service connection for dizziness. 

3.  Entitlement to service connection for loose lower front 
teeth, to include for treatment purposes.  

4.  Entitlement to a total disability evaluation due to 
unemployability (TDIU) due to service-connected disorders.  

5.  Entitlement to an initial rating in excess of 20 percent for 
residuals of fractures of the symphysis and right subcondylar 
arch, jaw, including right sided temporomandibular joint disease, 
with headaches and right ear pain.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1984 to February 1987. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on merged appeal from June 2004 and March 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which denied the claims for 
service connection and TDIU.  

The issue of entitlement to service connection for an acquired 
psychiatric disorder was remanded by the Board for further 
development in December 2008.  

Additional evidence was received after the issuance of the last 
supplemental statement of the case.  However, the Veteran's 
representative subsequently submitted a waiver of RO 
consideration of this evidence.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2009).  Accordingly, the Board will consider the new evidence in 
the first instance in conjunction with the issues on appeal.

The issues of entitlement to a total disability evaluation due to 
unemployability (TDIU) and entitlement to service connection for 
loose lower teeth, and a claim for an initial rating in excess of 
20 percent for residuals of fractures of the symphysis and right 
subcondylar arch, jaw, including right sided temporomandibular 
joint disease, with headaches and right ear pain are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, there is 
competent medical and lay evidence to show that the currently 
diagnosed major depression is related to his period of active 
duty.  

2.  Dizziness is not a disability for VA purposes; moreover, the 
medical evidence does not establish that the Veteran has been 
treated for, or diagnosed with a condition manifested by 
dizziness. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, a 
psychiatric disorder, diagnosed as major depression, was incurred 
in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  The criteria to establish service connection for dizziness, 
or a condition manifested by dizziness, are not met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist Veterans in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). Proper notice from VA must inform the 
Veteran of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Veteran is expected to provide. This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA duty to notify was satisfied by way of letters sent to 
the Veteran in May 2004 (psychiatric disorder) and November 2006 
(dizziness, TDIU) that fully addressed the notice elements and 
was sent prior to the initial AOJ decisions in this matter.  The 
letter informed the Veteran of what evidence was required to 
substantiate the service connection claim and of the Veteran's 
and VA's respective duties for obtaining evidence.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.

In the present appeal, the Veteran was provided with notice of 
what type of information and evidence was needed to substantiate 
his claim for service connection, and he was provided notice, via 
an April 2006 letter, of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Although the Veteran did not receive 
notice of the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal prior to the initial AOJ decision, the Board finds this 
error harmless as the Veteran's claim related to dizziness is 
denied and no disability rating or effective date will be 
assigned.  However, the instant decision grants service 
connection for depression.  This award will be implemented by the 
RO in a later rating action, which the Veteran is free to appeal.  
Thus, any absence of Dingess notice is harmless error.  
Therefore, no further development is required regarding the duty 
to notify.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issue has been obtained.  

In this regard, the Veteran's complete service treatment and 
personnel records are not currently on file, despite attempts by 
the RO to obtain this evidence.  According to correspondence 
associated with the Veteran's claims file, repeated attempts to 
locate the relevant service treatment records have proven futile, 
and no additional records were found or are to be had.  When, as 
here, at least a portion of the service records cannot be 
located, through no fault of the Veteran, VA has a "heightened" 
obligation to more fully discuss the reasons and bases for its 
decision and to carefully consider applying the benefit- of-the-
doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim of entitlement to service 
connection, there are four factors for consideration. These four 
factors are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or symptoms 
may be associated with the Veteran's service or with another 
service-connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  With respect to the third factor above, the Court 
has stated that this element establishes a low threshold and 
requires only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include, but are not limited to, medical evidence that suggests a 
nexus, but is too equivocal or lacking in specificity to support 
a decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The evidence of record is such that the duty to obtain a medical 
examination with respect to the dizziness claim is not triggered 
in this case.  Neither the Veteran's available STRs nor the post-
service treatment records show evidence of dizziness, or a 
disability manifested by dizziness.  There is no current 
diagnosis relating to dizziness.  The only evidence of record 
documenting dizziness are the Veteran's own lay statements, and 
in this regard, even the medical evidence shows that he has 
consistently denied having episodes of dizziness or syncope.  
Thus, there is no requirement to obtain a VA medical examination 
in this case. See McLendon, supra; see also Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (a Veteran is required to show 
some causal connection between his disability and his military 
service).  Accordingly, the Board finds that VA has complied, to 
the extent required, with the duty-to- assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e)

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service connection. 
38 C.F.R. § 3.303(b).  The regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic diseases, including psychoses may be presumed to 
have been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  This 
includes any increase in disability (aggravation) that is 
proximately due to or the result of a service connected disease 
or injury. Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
caused or aggravated by a service- connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board is charged with the duty to assess the 
credibility and weight given to evidence.  Wensch v. Principi, 15 
Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

a. An Acquired Psychiatric Disorder 

The Veteran contends that service connection for an acquired 
psychiatric disorder (diagnosed as major depressive disorder) is 
warranted; in particular, he asserts that he was treated for, and 
diagnosed with major depressive disorder, anxiety, and fatigue 
while on active duty at Camp Stanley (Seoul, Korea) in 1986.  He 
reports continued symptomatology since his separation from 
service.  

In this regard, the Veteran's complete service treatment records 
are not part of the record.  The RO has attempted several times 
to obtain the Veteran's service treatment records, including 
those from Camp Stanley, but has been informed they are 
unavailable.  See Formal Finding of the Unavailability of 
Clinical Records Memorandum, January 20, 2010.  Given the absence 
of such records, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the benefit-
of-the-doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991) (the BVA has a heightened duty in a case where the service 
medical records are presumed destroyed).  

It is noted that the Veteran has a lengthy mental health history, 
consisting of ongoing and overlapping treatment for substance 
abuse and depression/anxiety.  The first available post-service 
evidence indicates that the Veteran was treated at a private 
mental health/substance abuse clinic in October 1990.  See 
Billing Statements from The Lighthouse, 1990-1991.  
Unfortunately, the record only contains financial information 
pertaining to the Veteran's treatment at private facility as 
numerous attempts to obtain these records proved fruitless.  

VA treatment records next show that the Veteran was admitted to 
the Substance Abuse Residential Rehabilitation Treatment Program 
in 1999 and again in January 2004.  At that time, he reported 
that he started heavily drinking approximately 25 years prior.  
He denied past treatment for psychological or emotional problems, 
but currently endorsed experiencing serious depression, serious 
anxiety, and trouble understanding, concentrating, or 
remembering.  It was noted that he had a history of alcohol 
dependence and that previous treatment attempts had resulted in 
very little sustained recovery.  It was also noted that he used 
mood altering substances (i.e., alcohol) to medicate his 
feelings.  

VA treatment records dated in April 2004 show that the Veteran 
had suicidal ideation and that he felt like "giving up" after 
losing his girlfriend and job.  He stated that he was going to 
jump off a bridge.  He also reported that he had experienced 
other such "breakdowns" before, and that he would frequently 
going on drinking binges for extended periods.  He was unable to 
contract for safety at that time.  The examiner stated that he 
was unpredictable, especially in light of his alcohol dependence, 
and he was considered to be a moderate suicide risk.  He was 
admitted to the psychiatry clinic on an inpatient basis.  

VA inpatient treatment notes from 2004 continue to show that the 
Veteran was unable to stop his use of mood-altering substances 
and that he demonstrated ongoing suicidal ideation, a hopeless 
antidote, lethargy, apathy, fear, and depression.   He also 
endorsed auditory hallucinations consisting of voices telling him 
that was worthless.  The diagnoses provided were alcohol 
dependence, and major depressive disorder with psychotic features 
versus substance induced mood disorder.  He was ultimately 
diagnosed with major depressive disorder upon discharge from 
inpatient treatment on April 20, 2004.  

In April 2006, the Veteran was again admitted into the Substance 
Abuse Residential Rehabilitation Treatment Program.  A 
contemporaneous psychological examination indicated that the 
Veteran denied significant psychiatric problems, including past 
suicide attempts.  He reported continual alcohol use since the 
age of 16 as a means of "escape" and to forget his problems.  

A May 2006 VA treatment note shows that the Veteran was diagnosed 
with cannabis abuse (by history), alcohol dependence (by 
history), and anxiety disorder NOS (r/o).  It was noted that he 
was a good candidate for cognitive-behavioral therapy to increase 
mood regulation, assertiveness, and coping skills.  

An April 2009 statement from the Veteran's mother reflects that 
the Veteran's "whole personality" had changed when he returned 
from the Army in February 1987.  She described episodes of 
depression, anxiety, and fatigue, and reported that his 
depression resulted in excessive drinking.  

VA examination report from November 2009 reflects that the 
Veteran had not worked since 2006.  The Veteran reported that 
many of his previous job losses were due to being fire, laid off, 
or quitting, and that many were the result of his alcohol and 
depression problems.  He stated that, prior to joining the Army 
in 1984, he had no problems with depression and was a "social 
drinker."  After he joined the Army, he admitted that he began 
having more depression because he was not meeting expectations; 
he also reported that he was physically and emotionally abused by 
the non-commissioned officers.  The depression worsened when he 
arrived at Camp Stanley in Korea; at that point, he stated that 
the depression was significant enough that he began using 
increased alcohol to treat the depression.  He reported that he 
started to see a psychiatrist, as often as twice as week, while 
stationed in Korea.  After service, he continued to struggle with 
alcohol and depression, but also went through period of sobriety 
for as long as 7 years.  The examiner noted that he had been 
treated for these issues in 2000 and 2004 (major depressive 
disorder) at VA inpatient facilities, and at private facility 
(The Lighthouse) in 1991. 

The examiner reviewed the Veteran's claims file and stated that 
he currently meet the criteria for major depressive disorder, 
recurrent, with sever psychotic symptoms and alcohol abuse.  As 
to the issue of nexus, he provided the following opinion: 

It does appear by his report, and again 
there are no service treatment records to 
substantiate or deny this, that his 
depression began after he joined the 
service and then he began using alcohol to 
try to treat his depression while in the 
service, which escalated to a significant 
problem.  Until these records can be found, 
there is no way to support or deny this 
other than the [Veteran's] history.  He 
reports that that these symptoms have 
continued ever since getting out of the 
service, and he certainly has psychiatric 
history and records that would substantiate 
that.  The depression appears to be the 
primary diagnosis, by his report with the 
alcohol abuse being secondary to the 
depression and as a means to medicate it. 

Again, the examiner provided an Axis I diagnosis of major 
depressive disorder, recurrent, severe with psychotic symptoms.  

A December 2009 VA outpatient treatment note reflects continued 
complaints of depression, which the Veteran related to service.  

After reviewing the evidence of record, the Board finds that 
there is competent medical (and lay) evidence showing that the 
Veteran currently has a psychiatric disorder, diagnosed as major 
depression, that is related to his period of active service.  

In this case, the Veteran's service treatment records are 
unavailable for review though no fault of his own; accordingly, 
the Board has carefully considered the benefit-of-the-doubt rule 
in weighing the available medical and lay evidence.  In this 
regard, the medical evidence shows outpatient treatment for 
mental health/substance abuse issues as early as 1990, as well as 
a diagnosis of major depressive disorder in 2004 with continued 
treatment to the present.  

The Veteran has also competently reported in-service 
psychological symptomatology and treatment relating to depression 
and anxiety; moreover, his mother has provided lay statements as 
to the Veteran's depressed mental status immediately upon 
separation from service in 1987.  It is noted that lay testimony 
is competent regarding features or symptoms of injury or disease 
when the features or symptoms are within the personal knowledge 
and observations of the witness. Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1336 (Fed. Cir. 2006).  Thus, the Veteran and his mother are 
competent to report observable symptomatology relating to his 
depression and anxiety.  Moreover, the Board finds no reason to 
doubt the credibility of the Veteran's statements or those of his 
mother.  Indeed, the Veteran has reported consistent and credible 
accounts of his psychiatric history throughout his appeal.   

While the Veteran and his mother are not competent (i.e., 
professionally qualified) to offer an opinion as to the cause or 
etiology of his depressive disorder, the November 2009 VA 
psychiatrist is.  In this regard, the VA examiner opined that the 
Veteran's depression started in-service and that he began using 
alcohol to self-medicate the depression, which escalated into a 
significant problem.  The examiner qualified his opinion, noting 
that in the absence of service treatment records, there was no 
way to support or deny the claim.  

In view of the foregoing, and extending the benefit of the doubt 
to the Veteran, the Board finds that there is satisfactory proof 
that the Veteran's psychiatric condition, diagnosed as major 
depression, is related to active service.  Accordingly, as there 
is a basis of entitlement to service connection, the Veteran's 
claim is granted.  

b. Dizziness

The Veteran claims that service connection should be granted for 
chronic dizziness.  He specifically contends that he was treated 
on numerous occasions for dizziness while on active duty, and 
that his service treatment records, if available for review, 
would show substantial complaints for dizziness.  

Again, the Veteran's complete service treatment records are not 
part of the record.  The RO has attempted several times to obtain 
the Veteran's service treatment records, but has been informed 
they are unavailable.  Given the absence of such records, the 
Board has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule. See O'Hare, supra.  Here, it is noted that the Veteran's 
available service treatment records show that he elected to forgo 
a separation examination in February 1987.  See Disposition Form, 
Individual's Medical Examination Option Statement, February 1987.  

At the outset, it is noted that the Veteran's post-service VA and 
private treatment records are silent as to complaints, treatment, 
or diagnoses relating dizziness.  Moreover, VA 
outpatient/inpatient treatment records show that the Veteran has 
consistently denied having episodes of dizziness or syncope.  See 
VA Inpatient Health Summary, May 2004 and VA Primary Care Note, 
December 2007.  In particular, more than 100 pages of VA clinical 
records dated from 200 through 2009 are associated with the 
claims file.  That is no indication that the Veteran reported 
dizziness or was treated for dizziness, either during inpatient 
hospitalizations or during outpatient evaluations.  Since there 
is no evidence that he Veteran reported dizziness or that any 
provider treated the Veteran for dizziness, there is no clinical 
diagnosis of any disorder manifested by dizziness.  

As the record contains no medical evidence documenting symptoms, 
treatment, complaints or diagnoses of any a condition manifested 
by dizziness, the preponderance of the evidence is against 
service connection for the claimed condition.  

It is well-settled that the law limits entitlement for service-
related diseases and injuries to cases where the underlying in-
service incident has resulted in a disability, the first prong of 
a successful claim of service connection.  In the absence of 
proof of a present disability, there is no valid claim presented. 
See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  By "disability" is meant "an 
impairment in earnings capacity resulting from such diseases and 
injuries and their residual conditions in civil occupations."  38 
C.F.R. § 4.1; see Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002) [Citing with approval VA's definition of "disability" 
in 38 C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (a "disability" is a disease, injury, or other physical or 
mental defect.").

Without evidence of a current disability, the Veteran's claim for 
service connection for dizziness is denied.  See also Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001) ("Pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service connection 
may be granted."); and 61 Fed. Reg. 20440, 20445 (May 7, 1996) 
(An elevated cholesterol level represents only a laboratory 
finding, and not an actual disability in and of itself for which 
VA compensation benefits are payable).  Since the competent 
medical evidence of record does not reflect a current disability 
for VA purposes, the claim must be denied.  As such, the Board 
finds that entitlement to service connection for dizziness is not 
warranted.

The Board acknowledges the Veteran's contentions regarding his 
dizziness.  However, the determinative issue involves medical 
diagnosis and medical opinion of etiology, competent medical 
evidence is required to support the claim.  The Veteran is not 
competent to offer an opinion as to medical diagnosis or 
causation; consequently his statements to the extent that he 
currently has dizziness that is the result of his active service 
cannot constitute medical evidence. See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Therefore, for the reasons outlined above, the preponderance of 
the evidence is against the claim for service connection for 
dizziness, or a condition manifested by dizziness.  The benefit-
of-the-doubt standard of proof does not apply; and service 
connection is not warranted here.  

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is granted.  

Entitlement to service connection for dizziness is denied.   


REMAND

Manlincon Issue 

The Board notes that the Veteran was granted service connection 
for residuals of a jaw fracture in the March 2008 RO decision; he 
was assigned a 20 percent rating, effective September 18, 2006.  
The record reflects that, in addition to the service connection 
issues currently on appeal, the Veteran filed a timely notice of 
disagreement (NOD) with regard to the initial assignment of a 20 
percent rating, as shown in November 2008 and January 2009 
letters to the RO.  As of this date, the Veteran has not been 
issued a statement of the case on this issue (i.e., entitlement 
to an initial rating in excess of 20 percent for residuals of 
fractures of the symphysis and right subcondylar arch, including 
right sided temporomandibular joint disease, with headaches and 
right ear pain).  Accordingly, the Board is required to remand 
this issue to the RO for the issuance of a statement of the case.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  

Loose Lower Teeth - VA Dental Treatment

Lastly, the Veteran contends that he is entitled to service 
connection for loose lower teeth.  In particular, he states that 
his lower teeth are as a result of in-service dental/oral trauma.  
Here, it is again noted that the Veteran is currently service-
connected for residuals of a jaw fracture (rated as 20 percent 
disabling).   

A Veteran may be entitled to service connection for dental 
conditions including treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease, for 
the sole purposes of receiving VA outpatient dental services and 
treatment, if certain criteria are met. 38 U.S.C. § 1712; 38 
C.F.R. §§ 3.381, 17.161.  A claim for service connection is 
also considered a claim for VA outpatient dental 
treatment.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).

For purposes of determining service connection of dental 
conditions for treatment purposes, the rating activity should 
consider each defective or missing tooth and each disease of the 
teeth and periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service and, when applicable, to determine whether the 
condition is due to combat or other in-service trauma, or whether 
the Veteran was interned as a prisoner of war.  38 C.F.R. 
§ 3.381(b)

The Veteran does not contend, nor does the record show any dental 
condition due to combat or that he was interned as a prisoner of 
war.  However, service dental records show that the Veteran was 
treated for a fractured mandible in 1986 and that teeth #25 and 
#26 were "mobile."  The prognosis was questionable at that 
time.  

A February 2007 VA dental examination was conducted solely for 
the purposes of evaluating the Veteran's service connected jaw 
disability.  Accordingly, the examiner did not comment upon the 
mobility of lower teeth, or whether there was mobility present at 
all; tooth #26 was noted as abscessed however.  In any event, the 
Veteran has not been evaluated by a dentist or any other medical 
professional specializing in dental care for purposes of 
determining whether he has any residuals from this trauma 
to his teeth in service, and should thus be evaluated.

TDIU  

The Veteran asserts that he is unable to work due to his service-
connected disabilities, namely major depressive disorder and 
residuals of a fractured jaw, currently rated as 20 percent 
disabling.  Evidence contained in the claims file indicates that 
the Veteran has not worked since 2006; that he was last employed 
as an assistant manager at a landscaping company; and that he has 
a 4 year college degree.  See VA Form 21-8940.  The most recent 
VA examination does not contain an opinion of the Veteran's 
employability but indicates some functional impairment in that he 
has not been able to hold full-time employment.  Based on a 
review of the Veteran's claims file, the Board finds that the 
Veteran's claim of entitlement to individual unemployability must 
be remanded for additional development.  

Where the schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable  to secure or follow a substantially 
gainful occupation as a  result of service-connected 
disabilities, provided that, if  there is only one such 
disability, this disability shall be  ratable at 60 percent or 
more, or if there are two or more  disabilities, there shall be 
at least one ratable at 40  percent or more, and sufficient 
additional disability to  bring the combined rating to 70 percent 
or more.  38 C.F.R.  §§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet the 
aforementioned percentage requirements, a total rating may 
nonetheless be assigned upon a showing that the individual is 
unable to obtain or retain substantially gainful employment.  38 
C.F.R. § 4.16(b). 

In this case, the Veteran does not currently meet the objective, 
minimum percentage requirements, set forth in 38 C.F.R. § 
4.16(a), for consideration of a TDIU, as service connection is in 
effect only for residuals of a jaw fracture, rated as 20 percent 
disabling, and an acquired psychiatric disorder.  

However, as the Veteran has not yet been assigned a disability 
rating for the psychiatric disorder (granted herein), and further 
considering the pending Manlincon issue (i.e., increased rating) 
outlined above, review of the Veteran's claim of entitlement to a 
total disability rating based on individual unemployability must 
be deferred because the issues are inextricably intertwined.  
Hoyer v. Derwinski, 1 Vet. App. 208 (1991); Harris v. Derwinski, 
1 Vet. App. 180 (1991).

In a claim for TDIU, the duty to assist requires that VA obtain 
an examination which includes an opinion on what effect the 
Veteran's service-connected disabilities have on his ability to 
work.  38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 
297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009).  
Where the Board makes a decision based on an examination report 
that does not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 
109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

Based upon the above, the Board is of the opinion that an 
additional VA examination is warranted, for all of the Veteran's 
service-connected disabilities, to determine if a TDIU is 
warranted.  The examination report(s) must contain an assessment 
offered by a VA examiner(s) as to whether Veteran is able to 
secure or follow a substantially gainful occupation due to his 
service-connected disabilities, either alone or together.  See 38 
U.S.C.A. § 5103A (West 2002); see also Colayong v. West, 12 Vet. 
App. 524, 538-40 (1999).

Given this determination, and, if after examination, the combined 
rating for the Veteran's service-connected disabilities still 
does not meet the schedular criteria for a TDIU under the 
provisions of 38 C.F.R. § 4.16(a) (2009), the Board also finds 
that VA must consider whether the evidence presents such an 
exceptional or unusual disability picture requiring that the case 
be forwarded to the Under Secretary for Benefits, or the Director 
of the Compensation and Pension Service, for consideration of the 
assignment of an extraschedular evaluation(s).  This referral is 
required because it is not permissible for the Board, in the 
first instance, to consider the assignment of an extraschedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996)).

Prior to scheduling the Veteran for examination, VA should obtain 
outstanding treatment records.  In this regard, the Board notes 
that no VA treatment records have been associated with the claims 
file since June 2008.  VA is deemed to have constructive 
knowledge of documents which are generated by VA agents or 
employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If 
those documents predate a Board decision on appeal, are within 
VA's control, and could reasonably be expected to be part of the 
record, then "such documents are, in contemplation of law, before 
the Secretary and the Board and should be included in the 
record."  Id., at 613.  If such material could be determinative 
of the claim, a remand for readjudication is in order.  Dunn v. 
West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all medical records 
pertaining to treatment of the Veteran from 
all VA facilities identified by him, to 
include, but not limited to, the Nashville VA 
Medical Center, from June 2008 to the 
present.  All records and/or responses 
received should be associated with the claims 
file.  If any records sought are not 
obtained, notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

2.  The RO should issue a statement of the 
case on the appeal initiated by the Veteran 
from the March 2008 rating decision on the 
issue of entitlement to an initial rating in 
excess of 20 percent for service-connected 
residuals of fractures of the symphysis and 
right subcondylar arch, including right sided 
temporomandibular joint disease with 
headaches and right ear pain.  The Veteran 
and his representative should be clearly 
advised of the need to file a timely 
substantive appeal if the Veteran wishes to 
complete an appeal from that determination.

3.  Schedule the Veteran for a VA dental 
examination to determine whether it is at 
least as likely as not that the Veteran has 
any residuals of trauma to the teeth in 
service.  The examiner should specifically 
comment upon the etiology of mobility of 
teeth #25 and #26 (and any other lower teeth 
found to be loose).  The examiner should 
provide an opinion as to whether it is at 
least as likely as not that such mobility is 
related to the service-connected jaw 
disability. 

A rationale for all opinions given must be 
provided. The claims file must be reviewed in 
conjunction with the examination.

4.  After the above is accomplished, arrange 
for an appropriate VA examination(s) for the 
purpose of addressing whether the Veterans 
service-connected disabilities - an acquired 
psychiatric disorder (depression) and 
residuals of a jaw fracture, (together with 
any disorder for which service connection is 
granted after the Remand of this claim, if 
such award occurs) either alone or in the 
aggregate, preclude him securing and 
following a substantially gainful occupation 
consistent with his work and educational  
background.  

It is imperative that the examiner who is 
designated to examine the Veteran reviews the 
evidence in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the examination 
report.  

All appropriate tests and studies should be 
conducted, and all clinical findings should 
be reported in detail.  The examiner must 
then opine as to whether, without regard to 
the Veteran's age or the impact of any non-
service-connected disabilities, it is at 
least as likely as not that the Veteran's 
service-connected disabilities, either alone 
or in the aggregate, render him unable to 
secure or follow a substantially gainful 
occupation.  

The examiner must set forth the complete 
rationale underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific evidence in 
the record, in a legible report.   

5.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the case 
and an appropriate period of time for 
response.

As indicated above, consideration of the 
Veteran's claims should include whether 
referral to the Director, Compensation and 
Pension, is warranted for the purpose of 
extraschedular consideration. See 38 C.F.R. § 
3.321(b).

Thereafter, subject to current appellate 
procedure, the case should be returned to the 
Board for further consideration, if otherwise 
in order.  No action is required of the 
Veteran until he is otherwise notified by the 
RO. By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


